Citation Nr: 0604072	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  03-05 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to April 
1970.  The appellant seeks benefits as the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied service connection for the veteran's 
cause of death.  In January 2005, the appellant did not 
appear for the hearing before the Board that she had 
requested in September 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the appellant 
when further action is required of her.


REMAND

It appears additional development is necessary prior to 
further disposition of the claim.  

The original death certificate, executed in March 2000, cited 
the veteran's cause of death as hypertensive cardiovascular 
disease, due to or as a consequence of alcoholism.  The 
nature of the death was "natural."  A VA opinion, rendered 
in January 2003, stated that the veteran's alcoholism was 
related to his PTSD, but that the alcoholism and PTSD were 
not related to the development of hypertensive cardiovascular 
disease.  In September 2003, the death certificate was 
revised, due to an apparent conflict with the previously 
cited cause of death and the results of the March 2000 
autopsy report.  The revised cause of death was "polydrug 
toxicity," due to or as a consequence of alcoholism.  The 
nature of the death was changed to "undetermined."  A 
September 2003 coroner's report noted that the original death 
certificate, signed in March 2000, indicated that no autopsy 
had been performed.  However, an autopsy had indeed been 
performed.  The coroner determined, based upon a review of 
the autopsy report, that the cause of death was polydrug 
toxicity, rather than the previously cited cause of mitral 
valve prolapse.  The coroner further noted that the veteran 
had voiced suicidal ideations on several occasions prior to 
his death, and that he had been under psychiatric care for 
post-traumatic stress disorder (PTSD).

Because the VA opinion in this case was obtained prior to the 
amendment of the death certificate, and relates to a cause of 
death that has since been revised, the Board finds that an 
additional opinion as to the veteran's cause of death is 
necessary.  Specifically, the Board finds that an opinion 
addressing whether the veteran's alcohol and substance abuse 
problems were solely and directly related to his service-
connected PTSD is in order.

Accordingly, this case is REMANDED for the following:

1.  Forward the claims folder to a 
qualified VA physician to review the 
record and render an opinion as to 
whether the veteran's alcoholism and 
polysubstance abuse were solely the 
result of the veteran's service-
connected PTSD.  The examiner should 
also opine as to whether it is more 
likely than not that the veteran's 
death could be ruled a suicide.  The 
examiner should indicate that the 
claims folder has been reviewed.  

2.  Readjudicate the claim for service 
connection for the cause of the 
veteran's death.  If the decision 
remains adverse to the appellant, 
provide her and her representative with 
a supplemental statement of the case and 
the appropriate opportunity to respond 
thereto.  Then, return the case to the 
Board for its review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

